DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Forms (SB08) submitted on 02 November 2020 and 01 June 2021 has been considered.

Claims 2-21 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Goodwin et al. (US PGPUB #2008/0232617, hereinafter “Goodwin’617”) in view of Goodwin et al. (US #2016/0227337, hereinafter “Goodwin’337”) further in view of Raleigh et al. (US #2013/0208823) and Kim et al. (US #2016/0093311) teaches:
A method for decoding an audio signal comprising:
receiving the audio signal having an input spatial format;
decomposing the audio signal into a first component and a second component.

And, a method for decoding a spatial audio signal, comprising:
receiving an input spatial audio signal in an input spatial format, the input spatial format having multiple channels, each channel having a corresponding directivity pattern.


A method for decoding an audio signal comprising:
decoding the first component to a first output spatial format using a first spatial audio decoder; and
decoding the second component to a second output spatial format using a second spatial audio decoder.
And, a method for decoding a spatial audio signal, comprising:
decomposing the input spatial audio signal into an active input spatial audio signal component having the input spatial format and a passive input spatial audio signal component having the input spatial format;
determining an active spatial audio signal decoder based at least in part on a first output spatial format;
determining a passive spatial audio signal decoder based at least in part on a second output spatial format;
decoding the active input spatial audio signal component using the active spatial audio signal decoder to a first output spatial audio signal having the first output spatial format; and
decoding the passive input spatial audio signal component using the passive spatial audio signal decoder to a second output spatial audio signal having the second output spatial format.

These limitations, in combination with the remaining limitations of independent claim 1 is neither taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651